Exhibit 10

SECOND AMENDMENT

TO THE CREDIT AGREEMENT

THIS SECOND AMENDMENT, dated as of September 19, 2011 (this “Amendment”), to the
Credit Agreement, dated as of June 17, 2011 (as previously amended, the “Credit
Agreement”), and entered into by, among others, SemGroup Corporation, as the
Borrower (the “Borrower”), certain subsidiaries of the Borrower, as Guarantors,
the lenders party thereto (the “Lenders”) and The Royal Bank of Scotland plc, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, SemStream, L.P. (“SemStream”) desires to contribute, sell, assign,
convey, transfer and deliver (“Sell”) substantially all of its assets, but
excluding any equity interests or assets of SemStream Arizona Propane, L.L.C.,
to NGL Supply Terminal Company, LLC for cash and common limited partnership
interests in NGL Energy Partners LP (such limited partnership interests the “NGL
Units” and such transaction, the “SemStream Transaction”) and SemStream intends
to acquire 7.5% of the common limited liability company interests in NGL Energy
Holdings, LLC (the “NGL GP Units”);

WHEREAS the Loan Parties have requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement in order to permit (i) SemStream to
Sell substantially all of its assets, but excluding any equity interests or
assets of SemStream Arizona Propane, L.L.C., and receive cash proceeds and the
NGL Units on the terms set forth herein, and (ii) SemStream to acquire the NGL
GP Units; and

WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendment relating to the Credit Agreement.

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (h) of the definition of “Collateral and Guarantee Requirement”
up through the colon at the end of such clause as follows:

“(h) the Collateral Agent shall receive the following documents and instruments
set forth in clauses (i) through (iv) below (1) from the applicable Loan
Parties, within sixty (60) days following the Closing Date (which period may be
extended by up to thirty (30) days in the sole discretion of the Administrative
Agent), with respect to any Closing Date Real Property (other than



--------------------------------------------------------------------------------

any Closing Date Real Property owned by SemStream or the Cushing Tank Farm
Property), (2) from SemStream, prior to the earlier of (x) ten (10) Business
Days after SemStream abandons or terminates the SemStream Transaction and
(y) January 15, 2012, with respect to any Closing Date Real Property owned by
SemStream, (3) from SemCrude, L.P., prior to the earlier of (x) ten
(10) Business Days after the board of directors of the Borrower determines to
terminate or abandon the initial public offering of the MLP Entity and
(y) December 31, 2011, with respect to the Cushing Tank Farm Property (provided
that in respect of clauses (2) and (3), if a Default has occurred, the documents
and instruments set forth in clauses (i) through (iv) below shall be delivered
within three (3) Business Days of the date of such Default) and (4) in the case
of (x) Material Real Property acquired after the Closing Date or (y) Real
Property that becomes Material Real Property after the Closing Date and is
required to be subject to a Mortgage pursuant to Section 5.10(a) or
Section 5.10(b) (clauses (x) and (y) of this clause (4), collectively, the
“Additional Real Property”), in each case prior to the date required pursuant to
Section 5.10(b)”

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Contribution Agreement” shall mean the contribution agreement to be entered
into in connection with the SemStream Transaction.

“Cushing Tank Farm Property” shall mean the Real Properties owned by SemCrude,
L.P. located in Payne County, Oklahoma and identified as “Cushing Tank Farm” on
Schedule 3.17.

“NGL Common Units” shall have the meaning assigned to such term in the
Contribution Agreement.

“NGL GP Units” shall mean the common limited liability company interests in NGL
Energy Holdings, LLC.

“NGL Units” shall mean the common limited partnership interests in NGL Energy
Partners LP.

“Second Amendment” shall mean that certain Second Amendment to the Credit
Agreement, dated as of September 19, 2011, among the Borrower, the
Administrative Agent and the Required Lenders and the Guarantors listed on the
signature pages thereto.

“Second Amendment Effective Date” shall mean the date of satisfaction of the
conditions referred to in Section 2 of the Second Amendment.

“SemStream” shall mean SemStream L.P., a Delaware limited partnership.

“SemStream Transaction” shall mean the contribution, sale, assignment,
conveyance, transfer and delivery by SemStream to NGL Supply Terminal Company,
LLC, for cash and NGL Units, of substantially all of its assets, which
transactions shall exclude any equity interests or assets of SemStream Arizona
Propane, L.L.C and certain other retained assets.

 

-2-



--------------------------------------------------------------------------------

“Variable Units” shall have the meaning assigned to such term in the
Contribution Agreement.

(c) Section 2.11 of the Credit Agreement is hereby amended by adding a new
clause (h) therein as follows:

“(h) The Borrower shall apply 100% of the net cash proceeds received by it or
any of its Subsidiaries from the SemStream Transaction upon and in any event
within three (3) Business Days of receipt thereof to repay the Term Borrowings
and Revolving Facility Borrowings in accordance with the order and the other
terms set forth in Section 2.10(e)(x) hereof.”

(d) Section 6.04 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (o) therein and adding new clauses (q) and (r) as
follows:

“(q) the NGL Units received in connection with the SemStream Transaction;
provided that such NGL Units are received by a Loan Party and such Loan Party
pledges all such NGL Units to the Collateral Agent pursuant to, and subject to
the terms of, the Security Documents (it being acknowledged that in the event of
a foreclosure in respect of such pledge the transferee of such units will be
subject to the terms of the limited partnership agreement of NGL Energy Partners
LP); and

(r) the NGL GP Units; provided that such NGL GP Units are received by a Loan
Party and such Loan Party pledges all such NGL GP Units to the Collateral Agent
pursuant to, and subject to the terms of, the Security Documents (it being
acknowledged that in the event of a foreclosure in respect of such pledge the
transferee of such units will be subject to the terms of the limited liability
company agreement of NGL Energy Holdings, LLC).”

(e) Section 6.05 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (i) therein, adding “; and” at the end of clause
(j) therein and adding a new clause (k) as follows:

“(k) the SemStream Transaction; provided that SemStream (or any applicable Loan
Party) (i) receives not less than 8.75 million NGL Common Units plus not less
than 138,281 Variable Units pursuant to the Contribution Agreement and
(ii) applies 100% of net cash proceeds therefrom to repay the Loans in
accordance with Section 2.11(h), provided that any such repayment pursuant to
clause (ii) shall be in an amount of not less than U.S.$50.0 million.”

 

-3-



--------------------------------------------------------------------------------

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

(a) the Administrative Agent shall have received this Amendment, duly executed
by each of the Borrower, the Guarantors and the Required Lenders;

(b) The representations and warranties set forth in Article III of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date, to the same extent as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

(c) As of the Second Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing;

(d) The Borrower shall have paid all fees and expenses payable to the Lenders
and the Administrative Agent hereunder or under any other Loan Document,
including as set forth in Section 4 hereof;

(e) Each Loan Party shall have obtained all material consents necessary in
connection with the transactions contemplated by this Amendment; and

(f) The Administrative Agent and the Lenders shall have received such other
documents, information or agreements regarding the SemStream Transaction and the
acquisition of the NGL GP Units as the Administrative Agent or the Collateral
Agent may reasonably request and which are available to the Borrower after the
Borrower has used commercially reasonable efforts to obtain such documents,
information or agreements.

Section 3. Acknowledgment and Consent.

(a) Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.

(b) Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

Section 4. Reference to and Effect on the Loan Documents

(a) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall be construed, administered and applied in accordance with the terms
and provisions thereof. The Borrower agrees to pay any applicable costs and
expenses incurred in connection with this Amendment in accordance with the terms
set forth in the Credit Agreement, including Section 9.05 thereof.

(b) Except as specifically amended above, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.

(d) Each of the Loan Documents, including the Credit Agreement, and any and all
other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.

Section 5. Execution in Counterparts

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 6. Governing Law

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.

Section 7. Headings

Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

Section 8. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

Section 9. Severability

The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.

Section 10. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 11. Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.

Section 12. Jurisdiction

Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.

[SIGNATURE PAGES FOLLOW]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

SEMGROUP CORPORATION as Borrower By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

SEMGROUP EUROPE HOLDING, L.L.C.

as Guarantor

By:   SEMGROUP CORPORATION, as sole member By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

SEMOPERATING G.P., L.L.C.

as Guarantor

By:   SEMGROUP CORPORATION, as sole member By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

 

[Second Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SEMCRUDE, L.P. as Guarantor By:   SEMOPERATING G.P., L.L.C., as general partner
  By: SEMGROUP CORPORATION, as sole member By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

SEMCRUDE PIPELINE, L.L.C.

as Guarantor

By:   SEMCRUDE, L.P., as sole member         By:   SEMOPERATING G.P., L.L.C., as
general partner       By: SEMGROUP CORPORATION, as sole member By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

SEMSTREAM, L.P.

as Guarantor

By: SEMOPERATING G.P., L.L.C., as general partner  

By: SEMGROUP CORPORATION, as sole member

By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

 

[Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

 

SEMGAS, L.P.

as Guarantor

  By: SEMOPERATING G.P., L.L.C., as general partner  

By: SEMGROUP CORPORATION, as sole member

By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer  

SEMCANADA, L.P.

as Guarantor

  By: SEMOPERATING G.P., L.L.C., as general partner  

By: SEMGROUP CORPORATION, as sole member

By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

SEMCANADA II, L.P.

as Guarantor

By: SEMOPERATING G.P., L.L.C., as general partner  

By: SEMGROUP CORPORATION, as sole member

By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

 

[Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SEMMATERIALS, L.P. as Guarantor By: SEMOPERATING G.P., L.L.C., as general
partner  

By: SEMGROUP CORPORATION, as sole member

By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

SEMMEXICO, L.L.C.
as Guarantor

By: SEMMATERIALS, L.P., as sole member

 

By:

  SEMOPERATING G.P., L.L.C., as general partner     By: SEMGROUP CORPORATION, as
sole member By:  

/s/ Deborah S. Fleming

  Name: Deborah S. Fleming   Title: Vice President and Treasurer

 

[Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent By:  

/s/ Eric E. Stoerr

  Name: Eric E. Stoerr   Title: Authorized Signatory

THE ROYAL BANK OF SCOTLAND plc,

as a Lender

By:  

/s/ Eric E. Stoerr

  Name: Eric E. Stoerr   Title: Authorized Signatory

Barclays Bank PLC,

as a Lender

By:  

/s/ May Huang

  Name: May Huang   Title: Assistant Vice President

 

[Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Andrew Ostrov

  Name: Andrew Ostrov   Title: Director By:  

/s/ J. Christopher Lyons

  Name: J. Christopher Lyons   Title: Managing Director

Citibank N.A.,

as a Lender

By:  

/s/ John F. Miller

  Name: John F. Miller   Title: Attorney-in-Fact

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Chris Chapman

  Name: Chris Chapman   Title: Director By:  

/s/ Antonio Alvarez

  Name: Antonio Alvarez   Title: Director

 

[Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF NOVA SCOTIA, as a Lender By:  

/s/ John Frazell

  Name: John Frazell   Title: Director

Natixis,

as a Lender

By:  

/s/ Carlos Quinteros

  Name: Carlos Quinteros   Title: Managing Director By:  

/s/ Timothy Polvado

  Name: Timothy Polvado   Title: Senior Managing Director

BOKF, NA D/B/A BANK OF OKLAHOMA,

as a Lender

By:  

/s/ Linda J. Bridges

  Name: Linda J. Bridges   Title: Commercial Lending Officer

 

[Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Michel Kermarrec

  Name: Michel Kermarrec   Title: Vice President By:  

/s/ Louis Prieur

  Name: Louis Prieur   Title: Vice President

 

[Amendment to Credit Agreement Signature Page]